     Case 2:20-cv-09004-SB-PLA Document 13 Filed 02/18/21 Page 1 of 1 Page ID #:48



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11

12   GREGORY R. MIRANDA, et al.,               )   No. CV 20-9004-SB (PLA)
                                               )
13                       Plaintiffs,           )   ORDER ACCEPTING MAGISTRATE
                                               )   JUDGE’S REPORT AND
14                 v.                          )   RECOMMENDATION
                                               )
15   ROBERT GUZMAN LUNA, et al.,               )
                                               )
16                       Defendants.           )
                                               )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and
19   files herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
20   recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.    The Report and Recommendation is accepted.
23         2.    Judgment shall be entered consistent with this Order.
24         3.    The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26   DATED: February 18, 2021                       ____________            ____________
                                                    ______________
27                                                   HONORABLE STANLEY BLUMENFELD, JR.
                                                        UNITED STATES DISTRICT JUDGE
28
